TAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment and argument filed February 15, 2022, in response to the non-final rejection, are acknowledged and have been fully considered. Any previous rejection or objection not mentioned herein is withdrawn.
Claims 1-18 are pending and have been examined on the merits.
Response to Arguments
Applicants' arguments as they pertain to the rejections have been carefully considered but are not deemed to be persuasive of error in the rejections.
In response to Applicants arguments of the grounds under 35 USC 101, Applicant has argued that the composition is not found in nature in the combination claimed or with a preservative which is “synthetic”, and does not have a counterpart providing the effects “for extended periods of time” or “for at least 90 days” (see Remarks at pages 4-5) however such functional features and the amounts and proportions effective therefor are not recited in the claims, and as argued below under 35 USC 112, the term “synthetic preservative” (see claims 1,17) is new matter. Also, whereas applicant argues the claims “are directed to a base composition or topical formulation” (Remarks page 4 at para 4) or integrated into a practical application, this is not found to be persuasive, because the claims do not recite the base composition as in a topical form or other form informing on what is intended by the “base 
Please note however, the ground may be overcome by amending the claim to (i) recite the form(s) of the composition (e.g. wherein the composition is in the form of a “cream, lotion, salve, paste, serum, gel, ointment, liquid, solution, spray, aerosol, or foam”, see [0007]), and (ii) in the preamble provide phrasing or similar to “the composition comprising in effective amounts therefor:”. 
	
In response to Applicants arguments of the grounds under 35 USC 102, that the prior art of Li (CN ‘921) does not teach or suggest the combination of ingredients including a cell culture nutrient, this is not found to be persuasive, because instant claim 1 is not limited to any particular cell culture nutrient, and claim 2 recites a broad array including “…vitamins, trace elements, antioxidants, minerals, …”, whereas the prior art teaches a variety of materials calcium, which may broadly and reasonably be considered as and/or containing amounts of cell culture nutrients, including vitamins, minerals, and the following (for the reasons of record) identified in Li ‘921 are considered broadly and reasonably capable of also performing as cell culture nutrient materials as instantly claimed, including Li’s teaching of Chinese medicinal extract/Lonicera japonica flower extract; tea tree essential oil, essence and flocculant/modified calcium chloride, and [the antioxidants] citric acid, menthol, and thymol. 
	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP § 2163 states that, “[n]ew or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389,1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).”  Further, the MPEP states, “[w]hile there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure.”
In the instant case, the term “synthetic preservative” amended the scope of the claims from merely adding components providing for example as listed in claim 17.  However, it is noted that the claim recites the term “synthetic polymer” and the grouping -  of “benzalkonium chloride, benzoic acid or a salt or ester thereof, benzyl alcohol, a cresol, chloroxylenol, citric acid 
biocides:  benzalkonium chloride, chloroxylenol, O-cymen-5-ol, triclocarban, triclosan (see specification at para. [0136]); 
a thymol: cresol, o-cymen-5-ol [0005];
a cosmetic pH adjuster: benzoic acid [0115,0125, 0126, 0141], citric acid [0115], formic acid [0115], glycinate [0115];
buffering agent: propionate salts [0138];
sun protectant: salicylates [0141]; and
remains unidentified as to function (various, the following paragraphs are exemplary): phenoxyethanol [0154], benzyl alcohol [0235], sorbate [0206]; 
however, are identified neither as a unified Markush group nor as or “synthetic preservatives”.  Further, the term “preservative” in general (and especially with regards to claim 17’s listing of species) and the term “synthetic preservative” as claimed are not defined and further do not have support in the specification. Additionally, there is no express, implicit, or inherent disclosure to support all preservatives or synthetic preservatives as instantly claimed. The dependent claims do not remediate this ground of rejection and therefore are also rejected for the same, as depending for the rejected base claim(s).  Appropriate correction is required. 
	





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-13, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-13 and 5-16 are directed to a natural product (i.e., a law of nature/a natural phenomenon).   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e., as drafted, the claims read upon a product of nature (i.e., a law of nature/a natural phenomenon) for the following reasons:   
Claims 1-3 and 5-16 are drawn to a composition - for the intended use as a generic “biologic” prolonging, preserving, or maintaining composition -  formed entirely from natural ingredients (as disclosed and as itemized among the natural materials present therein as claimed generically (claim 1) or enumerated therein, including natural components or materials obtainable therefrom including (see for example the natural materials among claims 2, 4-13 and 15):
natural nutrient (see for example claim 2) comprising fetal bovine serum (FBS), glucose, human platelet lysate, bovine serum albumin, fibroblast growth supplement, vitamins, trace elements, amniotic cell culture supplements, or lipopolysaccharides; 
natural biological buffer materials (see for example claims 3, 16) and from among: buffers comprising sodium, potassium, magnesium and calcium; alpha hydroxy acid, beta hydroxy acid, polyhydroxy acid, hyaluronic acid, carboxylic acid, or a cell culture buffering agent, or a derivative or any combination thereof, and amounts thereof capable providing preserving amounts at or above physiological pH, or sodium citrate; 
natural botanicals, extracts, or components thereof (see claims 5-12, 14, from among: Lactobacillus, Lactobacillus casei, Lactobacillus fermentum, Lactobacillus paracasei, Lactobacillus derivatives, Leuconostoc, Leuconostoc derivatives, Bifidobacterium, Bifidobacterium longum, Bifidobacterium derivatives, Streptococcus, Streptococcus thermophilus, Streptococcus derivatives, Saccharomyces ferment filtrate, or Bacillus ferment, Cocos nucifera fruit fermented with Lactobacillus, Leuconostoc kimchi, or Leuconostoc with radish root ferment filtrate, a salicylate of Aspen Bark isolate; or a thymol, a thyme oil component or natural isomer thereof, or cresol or O-cymen-5-ol; Sambucus nigra fruit extract derivative, Populus tremuloides bark extract derivative, or ribes nigrum fruit extract derivative; or apple or apple skin extract; 
additional natural materials (see claim 15) from among: butylene glycol, xanthan gum, propanediol, tocopheryl acetate, glycerin, shea butter, water, one or more saccharides, or grape extract; and
natural biologics, (see claim 13) wherein the biologic is: platelet rich plasma (PRP);

the functioning and forms of the composition not requiring more than the components themselves and/or the intrinsic functions thereof.
The claimed composition is not markedly different from its/their naturally-occurring counterpart(s) because there is no indication that the composition claimed has any characteristics or properties that are different from the naturally-occurring counterpart(s) (including differences from each of the natural compounds found therein).  The cited claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims. 
By contrast in claim 4, excepted herein, it is noted the claim recites a non-natural, synthetic component, “polyacrylate crosspolymer-6”, and in the specification support for the term “synthetic polymer” particularly in the context of a viscosity modifying material is found, however the basis for the term “synthetic preservative” is not expressly found in the specification (see also the new matter rejection under 35 USC 112) and thus is not found to be materially or functionally distinguishing in the claims from the natural materials present. 
Diamond v. Chakrabarty, 447 U.S. 303(1980)).  Please note that combining natural extracts/natural materials (such as from two or more plants or natural materials) does not remove the claims from reading upon a judicial selection (Funk Brothers Seed Col. V. Kalo Inoclulant Col. – 333 U.S. 127 (1948)) because again there is no evidence of a marked difference brought about by combining the instantly claimed materials in a composition.  Please also note that modifying the concentration of the product/composition is not sufficient to remove the claimed composition from a judicial exception (see, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. __, 133 S. Ct. 2107, 106 USPQ2d 1972 (2013)).  
Thus, when the relevant factors are analyzed, they weigh against a significant difference between the claimed invention and a judicial exception.   Therefore, the claimed invention is not considered to be patent eligible subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 10, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li, (Li, Haoran, CN 106562921 A, 2017-04-19, STN CA-abstract only, 2 pages; cited on PTO-892). 
The claims are as of record, drawn to a composition comprising (A) a cell culture nutrient, (B) a biological buffer, (C) a viscosity-modifying agent, and (D) a botanical extract, and may further include features for support (E) a platelet rich plasma as the biologic, and instantly as claimed to further include (F) a synthetic preservative.
Li, however, anticipates the claims by teaching (see CA abstract) in a composition: in a liquid: a Chinese medicinal extract including that of Lonicera japonica flower [A,D], an additive, menthol [D, alcohol extract], tea tree essential oil [A,D], and water [A,B,C], a wetting agent (such as ethylene glycol) [C] and pH regulator (such as citric acid) [A,B,F], thymol [D], essence and flocculant (such as modified calcium chloride [A,B]). 
Although the reference doesn’t expressly recite the term “synthetic preservative” the instant disclosure does not provide support or set forth definition of the materials functioning as “synthetic preservatives” and therefore the prior art materials remain broadly and reasonably inclusive of also materially and functionally providing such preservative function and indistinguishable materially from the mere appendage of  the broad term “synthetic” (i.e. the prior art materials remain inclusive of, and are not precluded by, such terminology). Also, although the reference doesn’t literally/ipsis verbis recite the intended uses as instantly claimed, there is nothing of record to preclude the prior art composition from such use, and alternatively Li’s oral-cavity administrable and therapeutic composition may be broadly and reasonably considered a biologic preserving, prolonging, or maintaining effector and does not preclude its not materially distinguish, or preclude) the prior art composition. 

Examiner’s Comment
Claim 4 was previously objected to as being dependent upon a rejected base claim, but allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; however, the indication of allowability is withdrawn in light of the new matter (35 USC 112) ground of rejection presented above.

Conclusion
No claims are presently allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J KOSAR/Primary Examiner, Art Unit 1655